                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DWIGHT W. HAYNES, 22309,                        )
                                                )
               Plaintiff,                       )
                                                )
vs.                                             )     CIVIL NO. 19-1061-JPG
                                                )
CITY OF ALTON, ILLINOIS, et al                  )
                                                )
               Defendants.                      )

                                  ORDER OF DISMISSAL
GILBERT, District Judge:

       On October 1, 2019, this case was opened without the payment of a filing fee or the filing

of a motion for leave to proceed in district court without prepaying fees or costs (“IFP Motion”).

On the same date, the Court entered a Notice and Order advising Plaintiff of his obligation to pay

the filing fee of $400.00 or to file an IFP Motion within thirty (30) days (i.e., on or before October

31, 2019) (Doc. 2). He was warned that failure to comply would result in dismissal of the action,

and he was provided with a blank IFP Motion. Id. On November 1, 2019, Plaintiff was ordered to

pay the filing fee of $400.00 or to file an IFP Motion no later than November 15, 2019 or face

dismissal (Doc. 3).

       To date, Plaintiff has failed to pay the filing fee or file an IFP Motion, and the Court has

received no communication from him since October 1, 2019. Therefore, this action is

DISMISSED without prejudice for Plaintiff’s failure to comply with an Order of this Court and

failure to prosecute. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). The Clerk is DIRECTED to close this case.
IT IS SO ORDERED.

DATED: November 26, 2019


                               s/ J. PHIL GILBERT
                               U.S. District Judge




                           2
